Citation Nr: 0711081	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  95-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a circulatory condition of the lower extremities, claimed to 
have resulted from Department of Veterans Affairs (VA) 
hospital care in October 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 30, 1972, to 
February 22, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2000, which denied service connection for bilateral 
hammertoes, and March 2001, which denied compensation under 
38 U.S.C.A. § 1151 for a circulatory condition of the lower 
extremities.   

In his May 2001 substantive appeal for the issue of service 
connection for hammertoes, the veteran marked the box stating 
that he did not want a Board hearing, but wrote that he 
wanted a personal hearing.  Subsequently, he was scheduled 
for an RO hearing, but said, in May 2001, that he wished to 
cancel his hearing scheduled for that day, but also stated 
that he wanted the RO to obtain VA medical records prior to a 
personal hearing.  In his substantive appeal as to the 
38 U.S.C.A. § 1151 issue received at the same time, he said 
he did not want a Board hearing, nor did he request an RO 
hearing.  In the cover letter accompanying the September 2006 
supplemental statement of the case, the veteran was told (in 
prominently displayed, bold-face type) that if he still 
wanted a hearing, he should write and advise the AOJ of what 
type of hearing he wanted.  The veteran did not respond to 
this letter, and accordingly, the Board finds that there is 
no outstanding hearing request.  


FINDINGS OF FACT

1.  Bilateral hammertoes were not shown in service, and 
hammertoes shown after service were not related to any events 
which occurred in service.

2.  A circulatory condition of the lower extremities has not 
been clinically confirmed; symptoms thought to be suggestive 
of a circulatory disorder have not been medically attributed 
to VA hospital care in October 1994.


CONCLUSIONS OF LAW

1.  Bilateral hammertoes were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for compensation for a circulatory condition 
of the lower extremities, claimed to have resulted from VA 
hospital care in October 1994, have not been met. 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
February 2005 letter sent to the claimant's correct address 
in January 2006.  This letter advised the claimant of the 
information necessary to substantiate his service connection 
and 38 U.S.C.A. § 1151 claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  Although this letter was not sent 
until after the initial adjudication of the claim, the claim 
was subsequently readjudicated, as shown in a supplemental 
statement of the case dated in September 2006.  

Although the veteran was not provided information regarding 
the rating assigned or effective date of a grant of benefits, 
the failure to provide notice as to these matters is harmless 
error, since there is no monetary award or an effective date 
to be assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records and all available, 
potentially relevant VA treatment records have been obtained.  
These consist of outpatient and inpatient records dated from 
1983 to 2006.  In May 1999, the veteran's representative 
obtained all records, outpatient and inpatient, from the 
Boston VAMC; these records were dated beginning in 1984.  The 
veteran stated, in May 2001, that he was treated at the Court 
Street outpatient clinic from 1972 to 1974, and at the 
Bedford VA medical center (VAMC) from 1974 to 1976, for 
hammertoes.  Records were requested from Bedford VAMC, and in 
May 2001, that facility responded with records dated from 
1983 to 1992.  The RO requested records of treatment from 
1972 to 1974 from the Boston outpatient clinic in January 
2002, and all records from the Boston VAMC in Aril 2003.  In 
July 2003, copies of medical records were received from the 
Boston VAMC, and computerized print-outs, identified as "all 
notes," were received from the Boston VA healthcare system, 
also in July 2003.  No records earlier than 1983 for Bedford 
and 1984 for Boston have been received.  In addition, in June 
a 2003 letter, the veteran was informed that the RO had made 
three attempts to obtain VA treatment records for the period 
from 1972 to 1974, from Bedford VAMC and Boston VA clinic, 
but had not been successful.  The Board finds that all 
reasonable efforts have been made to obtain these records, 
and that further efforts would be futile.  The veteran has 
not identified any potentially relevant non-VA treatment 
records.  

VA examinations are not necessary in this case.  As discussed 
below, there is no competent evidence that hammertoes 
occurred in service, or an indication that hammertoes may be 
associated with the veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Similarly, there is no competent 
evidence that a circulatory disorder is in any way related, 
either temporally or causally, to VA medical care furnished 
during a hospitalization in October 1994.  

Throughout the period from the time the veteran's claims were 
received in 1999 and 2000 to the present, the veteran has 
been provided the opportunity to participate meaningfully in 
the development of his claims.  VA satisfied its duties to 
inform and assist the claimant, as these duties evolved over 
the course of this lengthy appeal, and no purpose would be 
served by further prolonging the appeal.  The veteran is not 
prejudiced by the Board entering a decision on these issues 
at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Bilateral Hammertoes

The veteran claims service connection for bilateral 
hammertoes.  He states he was first treated for the condition 
at a VA facility from 1972 to 1974.  

Service medical records do not show hammertoes during 
service, including in December 1972, when the veteran was 
treated for a fungus disorder of the left great toenail.  
Similarly, a VA examination in August 1974 was devoid of any 
mention of foot abnormalities or complaints, and the 
diagnosis was no general medical abnormalities.  

After service, VA medical records dated from 1983 to 2006 
first show complaints regarding the feet in 1989.  In May 
1989, a podiatry consult was recommended, and in June 1989, 
problems associated with impingement of the vamp of the shoe 
on the dorsal aspect of several digits were reported.  
Although hammertoes were not specifically noted at that time, 
in August 1990, it was reported that he had been seen a year 
ago for hammertoes, but his symptoms had not been relieved 
with a change in shoes.  Bilateral hammertoes, worse on the 
right, with multiple corns and calluses, were noted to be 
present.  Outpatient treatment records continued to show 
hammertoes, and from September to October 1993, he was 
hospitalized for surgery on his right foot.  On admission, it 
was noted that he had a problem with his right foot since 
1973, which had progressively worsened since that time.  He 
had had increasing deformity and pain in his right foot and 
toes.  Examination of the right foot disclosed hammertoe 
deformities of all toes, flexion deformities, and 
callosities.  He underwent fusion of the right 1st metatarsal 
phalangeal (MTP) joint, resection and arthroplasty of the 
proximal interphalangeal (PIP) joint of toes 2-5; and dorsal 
release and pinning of MTP 2-5.  In October 1994, he 
underwent similar surgery on his left foot.  

During a June to July 1998 hospitalization, examination of 
the feet disclosed that he was status post bilateral multiple 
hammertoe surgical procedures with minimal toe flexion and 
absent toe extension.  It was noted that he had had multiple 
toe fusions.  Subsequent records include X-ray reports 
showing degenerative changes in the feet.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, 
a grant of service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran is not competent to state that he had hammertoes 
(a medical diagnosis) in service, and he has not described 
specific symptoms present in service.  The evidence first 
shows hammertoes in 1989.  The veteran states that he was 
treated for the condition from 1972 to 1974, and when 
hospitalized in September to October 1993 for surgery on his 
right foot, a history of hammertoes since 1973 was noted.  
However, the available medical records, dated beginning in 
1983, do not show the presence of hammertoes until 1989, nor 
did the veteran give a history of hammertoes since service at 
that time, or afterwards.  Indeed, although in 1993, he said 
hammertoes had been present since 1973, he did not mention 
his military service in connection with this history.  There 
is no contemporaneous evidence of hammertoes-lay or 
medical-until 1989, when foot abnormalities, later 
identified as hammertoes, were noted.  The veteran did not 
mention a foot condition on his initial claim for 
compensation filed in June 1974, or on the August 1974 VA 
examination, or indeed until 1991, when mentioned in 
connection with a claim for service connection for a foot 
condition (construed by the RO has a involving a fungus 
infection).  The lapse of many years between the veteran's 
separation from service and the first mention of the claimed 
disorder is evidence against the claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

However, even if, as reported as history in 1993, the veteran 
was treated in 1973 for the condition, the evidence does not 
show that hammertoes were present in service.  Service 
medical records are devoid of any mention of hammertoes, even 
when the veteran was seen for a fungal condition of the foot, 
and the veteran did not mention any foot condition on the 
1974 VA examination.  Moreover, since the veteran had less 
than 90 days of active military service, presumptive periods 
pertaining to chronic diseases first diagnosed after service 
are not for application.  38 U.S.C.A. § 1112(a)(1) (West 
2002).  

Thus, while there is evidence of the current presence of 
post-surgical hammertoe residuals, there is no competent 
evidence linking the hammertoes to service.  As a result, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



III.  Circulatory Condition, Claimed Under 38 U.S.C.A. § 1151

The veteran contends that he developed a vascular condition 
in his lower extremities, as a result of surgery performed to 
correct hammertoes in October 1994.  Although the veteran's 
claim referred to a vascular condition, and the medical 
records have referred to vascular symptoms or studies, the RO 
phrased the issue as a circulatory condition, and this has 
continued, by all parties, throughout the appeal.  Since 
"vascular" is defined as relating to blood vessels, and 
"circulatory", unless otherwise specified, usually relates 
to blood circulation, there is no potential for conflict, and 
the terms are sufficiently synonymous, for the purposes of 
this decision.  See Stedman's Medical Dictionary, 27th ed., 
at 353, 1932 (2000).    

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in July 2000.  For claims filed on or after October 
1, 1997, in general, compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying additional disability 
caused by VA treatment, as long as such additional disability 
was either caused by VA fault, or by an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

In determining the first element, whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the relevant care or 
treatment to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

VA medical records of treatment before the October 1994 
surgery show that in August 1990, the veteran complained of 
some leg pain for one year, on the left more than the right.  
It was a dull ache in nature, and occurred with prolonged 
standing or walking.  He said it started in the sole of the 
feet and radiated to the calf and intermittently lower 
posterior thigh.  He did not have any history of injury or 
trauma to the lower extremity or back.  It was noted that he 
had bilateral hammertoes with multiple corns and calluses.  
On an orthopedic consult, the veteran reported a 3 to 4 month 
his history of low back pain with pain into the left leg, 
aggravated by walking.  He had no numbness or tingling.  
There was some burning on the posterior calf.  He had 
apparently had DVP in 1986, and was scheduled to have 
vascular studies in October.  On examination, he had a 
1/2inch pelvic tilt with mild secondary scoliosis.  Straight 
leg raising on the left was somewhat positive.  Pulses were 
good.  The doctor concluded that he suspected the veteran had 
an early degenerative disc disease at L4-L5, and that he saw 
no real vascular problems.  

In September 1993, the veteran underwent corrective surgery 
for right foot disorders, including hammertoes, as described 
above.  From March to April 1994, the veteran was treated for 
an abscess his left third toe.  

In October 1994, the veteran was admitted for surgery on his 
left foot.  His left foot showed a cavus deformity and right 
claw toe deformity.  He had tried orthotics and modifications 
without success.  On examination, he had dorsa calcis in all 
toes of the left foot.  There was intrinsic minus on all 
toes.  He had cavus foot deformity with arch flattening, 
decreased range of motion at the left MTP joint, which was 
nontender, and 3/4 fixed distal interphalangeal (DIP) 
contractures.  He was noted to be neurovascularly intact.  He 
underwent extensor tendon releases of the all toes.  He had 
PIP fusions and MTP capsulotomies in toes 2-5, and multiple 
corrections of claw toe deformities.  He tolerated the 
procedure well without complications, and spent an uneventful 
postoperative course in the post-anesthesia care unit.  After 
his transfer from that unit, he was observed on the three 
succeeding days after the surgery for skin integrity as well 
as neurovascular status of the toes, which remained intact 
throughout.  He was seen by physical therapy and progressed 
with crutch training.  At the time of his discharge, he was 
wearing a cast, had K-wire fixation in the toes 2-5, with K-
wires extruded up in the toe, currently wrapped in Xeroform, 
and the foot was dressed with a dry sterile dressing.  He was 
scheduled to return for follow-up in about 5 days, and was 
instructed to seek care if he developed specific symptoms 
before that time.  

When seen for follow-up five days later, it was noted that 
his incisions were healing nicely.  The sutures were removed, 
and he was noted to be doing well.  Follow-up every two weeks 
until December 1994 disclosed that he complained of pain and 
swelling, for which the veteran was instructed to elevate his 
foot for several days, and ice and wrap the foot.  In 
December 1994, the swelling was decreased, and he was noted 
to be doing very well.  He continued to improve, and in 
August 1995, he was noted to be doing well after his surgery, 
and was stable. 

Thus, a comparison before the surgery and after follow-up was 
completed does not disclose that any additional disability 
occurred after the veteran's December 1994 surgery.  No 
abnormal circulatory symptoms were identified during the 
hospitalization.  Swelling noted in October 1994 was 
successfully treated.  

Subsequent records show that in April 1998, the veteran 
complained of low back pain, with shooting pains down the 
posterior left leg. A magnetic resonance imaging (MRI) scan 
disclosed left recurrent L5-S1 herniated nucleus pulposus 
with scarring and radiculopathy.  

The veteran was hospitalized from June to July 1998 for a 
left L5 hemilaminectomy with microsurgical removal of scar 
and left L5-S1 discectomy.  He had previously undergone left 
L5-S1 discectomy in 1991 in a non-VA hospital.  Reportedly, 
his left leg pain symptoms had resolved until about 1994 to 
1995.  Conservative treatment had failed to improve his 
symptoms, and currently, he had near constant left leg pain.  
Extremity examination disclosed radial pulses 2+ on the right 
and 2 on the left.  Dorsalis pedis pulses were present 
bilaterally.  There were dependent rubor and duskiness of his 
distal feet. There was no distal lower extremity edema.  Left 
leg strength revealed his left foot tended to invert but 
inversion strength was 5/5 with effort.  Left foot inversion 
was 5-/5.  He was noted to be status post bilateral multiple 
hammertoe surgical procedures, with multiple toe fusions, and 
minimal toe flexion and absent toe extension.  Deep tendon 
reflexes were trace at the right ankle.  Left ankle jerk was 
absent.  The surgery disclosed a large disc herniation at L5-
S1.  Postoperatively, his left leg pain resolved, and his 
distal lower extremity strength seemed normal except as 
limited by his toe fusions and orthopedic procedures.  

When seen in August 1999 after having dropped a large can of 
infant formula on his left great toe, no positive findings 
other than a reddened great toe with bloody drainage round 
the nail were noted.  

In January 2000, the veteran said he had been having problems 
with ankle weakness since the surgery in July 1998, and he 
wore an ankle brace.  He had not had any neurological follow-
up since July 1998. 

In his July 2000 claim, the veteran said that he had been 
seen by a vascular clinic that day, and had been told that 
his left foot problem was from surgery to correct hammertoes.  

VA medical records show that on a podiatry clinic evaluation 
in June 2000, pedal pulses were non-palpable, there was 
positive dependent rubor, and capillary filling time exceeded 
5 seconds.  The pertinent assessment was rule out peripheral 
vascular disease.  He was referred to the vascular clinic, 
where he was seen in July 2000.  He complained of his ankles 
giving out on him, especially the left, and complained of a 
burning sensation and edema in the left ankle area.  He did 
not describe any claudication symptoms. On examination, the 
femoral and distal pulses were easily palpable, feet were 
warm to the touch, and there was no evidence of any 
significant arterial occlusive disease.  Arterial Doppler 
studies were reportedly normal.  When seen for podiatry 
follow-up, it was noted that vascular studies had been 
normal.

Thus, despite the veteran's impression that he had a left leg 
vascular problem which the doctor attributed to the hammertoe 
surgery, neither the podiatry nor the vascular clinic records 
suggest that the hammertoe surgery was implicated in the 
onset of the suspected vascular problem, and the vascular 
evaluation determined that a vascular disorder was not 
present.  

Subsequent records show that the veteran has continued to 
experience a left lower leg disability, with no clearly 
established etiology, although neurological causes were 
considered to be the most likely.  

A podiatry evaluation in February 2001 resulted in a 
conclusion that the veteran definitely had ankle instability, 
but that the source appeared to be neurological, likely a 
result of peroneal nerve damage, which was likely subsequent 
to his degenerative disc disease of the back.  Nerve 
conduction studies and electromyogram in June 2001 suggested 
the presence of mildly to moderately severe generalized 
peripheral neuropathy and of active left L5/S1 radiculopathy.  
Subsequent records dated from 2001 to 2004 primarily show 
that the veteran's lower extremity complaints were diagnosed 
as peripheral neuropathy.  In December 2002, he was seen for 
follow-up after a week's hospitalization in a private 
hospital for cellulitis of the right lower extremity.  On 
examination, he had desquamation over the shin and right 
foot, thought to be mild post-cellulitic.   

On an orthopedic consult in September 2004, a history of 
multiple lumbar surgeries in the past, including scar removal 
from his left sciatic nerve, was noted.  The veteran wore a 
brace for ankle inversion.  The scar tissue removal surgery 
had been in 1998, and for the past six ears, he said he had 
experienced decreased sensation in his foot as well as a 
tendency for eversion.  He had 3/5 peroneal strength on the 
left, and decreased sensation in the superficial peroneal 
distribution of his left foot.  Pulses were 2+, and capillary 
refills were brisk to all toes.  It was concluded that he had 
had six years of peroneal palsy, involving the superficial 
peroneal nerve distribution, which led to a tendency for left 
ankle inversion.  He had a left ankle brace that worked quite 
well, and it was explained to him that after six years, it 
was unlikely that he would gain much improvement. 

However, on a March 2005 orthopedic consult, in addition to 
decreased strength of 4-/5, decreased sensation in the deep 
and superficial peroneal distributions, and laxity with 
inversion stress, the veteran was also observed to have a 
thready dorsalis pedis pulse, somewhat cyanotic toes, poor 
capillary refill, and hairless toes.  He was referred for a 
vascular evaluation to determine if he had peripheral 
vascular disease.   

Vascular tests in April 2005 disclosed 2+ right femoral and 
1+ left femoral pulses, 2+ popliteal pulses bilaterally, and 
2+ posterior tibial and dorsalis pedis pulses bilaterally.  
He had no edema, ulcers, or rest pain.  The arterial Dopplers 
showed distal pulses were palpable bilaterally.  The 
peripheral vascular resistance amplitudes were good 
bilaterally, although slightly less on the left than on the 
right.  The ankle brachial index was normal.  It was 
concluded that his complaints were most likely due to 
neuropathy issues.  

In June 2005, nerve conduction studies and electromyogram 
were conducted, which disclosed significant L5-S1 
radiculopathy.  On an orthopedic consult, it was noted that 
he had obvious left calf atrophy.  The impression was that 
the veteran continued to have episodes of ankle instability, 
likely due to neurological deficit, status post multiple 
failed back procedures.  In August 2005, obvious atrophy of 
the left calf was noted, with an assessment of left S1 
radiculopathy causing left leg weakness.  

In January 2006, the veteran was seen for a neurosurgery 
consult.  He reported a history of lumbosacral diskectomy at 
a private hospital in 1991, for symptoms of low back pain 
with radiation in the left lower extremity, which alleviated 
the radicular pain.  In 1998, he had recurrence of radicular 
symptoms, and repeat lumbosacral surgery, and since the, he 
had had no recurrence of radicular pain or dysesthesia.  
However, he said that beginning in 2001, he had developed 
motor symptoms of a partial left foot drop, and had worn an 
ankle brace since then.  He had had gradual atrophy of his 
left lower extremity distal his knee over the past 5 years.  
On examination, there was marked discoloration of both feet, 
much more marked on the left.  No pulses were palpable in 
either foot.  The physician concluded that the veteran's 
symptoms were not likely related to his low back, and he 
suspected that the veteran may have vasculopathy or 
peripheral neuropathy, or both, to account for his clinical 
findings.  Subsequent records, dated through September 2006, 
do not show further treatment for a lower extremity 
condition.

As can be seen from this evidence, the veteran has had lower 
extremity pain and weakness for which a clear etiology has 
not been identified.  However, the symptoms have most often 
been attributed to a neurological condition, such as peroneal 
nerve neuropathy, peripheral neuropathy, and/or lumbosacral 
disc disease.  While symptoms thought to be of vascular 
origin have been suspected on several occasions, specific 
vascular studies have not confirmed the presence of a 
vascular disorder.  More importantly, there is no medical 
evidence associating the veteran's foot surgery in 1994 with 
any reported vascular symptoms.  In 1990, prior to that 
surgery, the veteran was seen for lower extremity pain, for 
which a vascular condition was apparently considered as a 
possible etiology, although the veteran's pain was thought to 
be more likely due to disc disease in the low back.  
Similarly, in 1998, lower extremity symptoms were attributed 
to the veteran's low back, and he underwent low back surgery 
in June 1998.  After that, the veteran was noted to be 
wearing an ankle brace for left ankle weakness in January 
2000, and he has subsequently continued to suffer from left 
lower extremity pain and weakness, with symptoms including 
visible atrophy.  

However, again, it must be stressed that there is no medical 
evidence suggesting that the veteran's current lower leg 
problems are related to the foot surgery in 1994.  No 
vascular disability of the lower extremities has been 
confirmed, and when suspected, the foot surgery has not been 
suggested as a causal factor.  As noted above, the veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence establishes that the 
veteran does not have a circulatory condition of the lower 
extremities that was caused or aggravated by the October 1994 
hospitalization and surgery for hammertoes and other 
conditions of the veteran's left foot, or by follow-up 
treatment.  Thus, questions of fault or foreseeability are 
not applicable.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  




ORDER

Service connection for bilateral hammertoes is denied.

Entitlement to compensation for a circulatory condition of 
the lower extremities, claimed to have resulted from VA 
hospital care in October 1994, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


